UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6914


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

FREDERICK LYNN SELLERS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00058-CWH-1)


Submitted:    September 22, 2009            Decided:   October 1, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Lynn Sellers, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Frederick     Lynn   Sellers    appeals    the   district   court’s

order denying his motion for sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         United States v. Sellers, No. 4:01-cr-

00058-CWH-1   (D.S.C.    May    6,   2009).     We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                      2